                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ALEX D. JUSTICE, SR.,

                      Petitioner,

       V.                                            Civil Action No. 16-783-RGA

ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                      Respondents.


                                       MEMORANDUM

I.     INTRODUCTION

       Presently pending before the Court is Petitioner Alex D. Justice, Sr. 's Motion for

Reconsideration asking the Court to reconsider its February 2018 dismissal of his habeas Petition

as time-barred. (D.I. 20) Petitioner asserts that the one-year limitation period should be

equitably tolled because the attorney representing him in his Rule 61 proceeding incorrectly

advised him about the deadline for filing his federal habeas petition. (D.I. 20 at 2) The State

filed an Answer in opposition. (D.I. 21) For the reasons discussed, the Court will deny the

Motion for Reconsideration.

II.    BACKGROUND

       On December 13, 2012, a Delaware Superior Court jury convicted Petitioner of one count

of second degree rape and one count of unlawful sexual contact. See Justice v. State, 69 A.3d

371 (Table), 2013 WL 3722357, at* 1 (Del. July 11 , 2013). Thereafter, the Superior Court

conducted a separate bench trial and found that Petitioner was a sex offender at the time of the

offenses. Id. at *2. On January 25, 2013, the Superior Court sentenced Petitioner as a habitual
offender to life in prison. Id. Petitioner appealed, and the Delaware Supreme Court affirmed that

decision on July 11 , 2013. Id. at *3.

       On June 23 , 2014, Petitioner filed a motion for postconviction relief pursuant to Delaware

Superior Court Criminal Rule 61 ("Rule 61 motion"). The Superior Court denied the Rule 61

motion on September 22, 2015 (D.I. 16-12 at 8, Entry No . 92), and the Delaware Supreme Court

affirmed that decision on May 2, 2016. See Justice v. State, 138 A.3d 476 (Table), 2016 WL

2585918, at *l.

       In September 2016, Petitioner filed in this Court a Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254, asserting four grounds for relief: (1) defense counsel provided

ineffective assistance by failing to request specific DNA discovery; (2) defense counsel provided

ineffective assistance by failing to advise Petitioner that he could wear "street clothing" during

the trial ; (3) the Superior Court erred by denying his claim of cumulative due process error; and

(4) the Superior Court erred by denying his request for an evidentiary hearing on his Rule 61

motion. (D.I. 2) The Court denied the Petition as time-barred on January 31 , 2018 . (D.I. 18;

D.I. 19) Thereafter, on June 18, 2018, Petitioner filed the Motion for Reconsideration presently

pending before the Court. (D.I. 20) In his Motion, Petitioner contends that the Court should

reconsider its dismissal of his Petition and deem it timely filed, because post-conviction

counsel ' s erroneous advice about the federal habeas filing deadline should trigger the equitable

tolling of AEDP A' s one-year limitation period.

III.    STANDARD OF REVIEW

       A motion for reargument/reconsideration may be filed pursuant Federal Rule of Civil

Procedure 59(e) or Federal Rule of Civil Procedure 60(b). Although motions for reargument/


                                                   2
reconsideration under Rule 59( e) and Rule 60(b) serve similar functions, each has a particular

purpose. United States v. Fiorelli, 337 F.3d 282,288 (3d Cir. 2003). For instance,"Rule 60(b)

allows a party to seek relief from a final judgment, and request reopening of his case, under a

limited set of circumstances including fraud, mistake, and newly discovered evidence."

Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). A motion filed pursuant to Rule 60(b) is

addressed to the sound discretion of the trial court guided by accepted legal principles applied in

light of all relevant circumstances, 1 but may be granted only in extraordinary circumstances. See

Moolenaar v. Gov 't of Virgin Islands, 822 F.2d 1342, 1346 (3d Cir. 1987). A Rule 60(b)(6)

motion must be filed within a "reasonable time," 2 which is determined by considering the interest

of finality, the reason for delay, the practical ability of the litigant to learn earlier of the grounds

relied upon, and the consideration of prejudice, if any, to other parties. See Dietsch v. United

States, 2 F. Supp. 2d 627, 633 (D.N.J. 1998). As a general rule, a Rule 60(b)(6) motion filed

more than one year after final judgment is untimely unless "extraordinary circumstances" excuse

the party's failure to proceed sooner. See generally Ackerman v. United States, 340 U.S . 193,

202 (1950).

        In contrast, Rule 59(e) is "a device[] used to allege legal error,"3 and may only be used to

correct manifest errors of law or fact or to present newly discovered evidence. See Howard Hess

Dental Labs, Inc. v. Dentsply Int 'l Inc., 602 F.3d 237, 251 (3d Cir. 2010). The moving party

must show one of the following in order to prevail on a Rule 59(e) motion: (1) an intervening


        1
        Pierce Assoc. Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir. 1988).
        2
        See Delzona Corp. v. Sacks, 265 F.2d 157, 159 (3d Cir. 1959).
        3
            Fiorelli, 337 F.3d at 288.

                                                    3
change in the controlling law; (2) the availability of new evidence that was not available when

the court issued its order; or (3) the need to correct a clear error of law or fact or to prevent a

manifest injustice. See Max's Seafood Cafe v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). A

motion for reargument/reconsideration is not appropriate to reargue issues that the court has

already considered and decided. See Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1240

(D. Del. 1990).

        Additionally, when, as here, a district court is presented with a motion for reconsideration

after it has denied the petitioner' s federal habeas petition, the court must first determine if the

motion constitutes a second or successive application under the Antiterrorism and Effective

Death Penalty Act ("AEDP A"). As articulated by the Third Circuit,

                  in those instances in which the factual predicate of a petitioner' s Rule 60(b)
                  motion attacks the manner in which the earlier habeas judgment was procured
                  and not the underlying conviction, the Rule 60(b) motion may be adjudicated
                  on the merits. However, when the Rule 60(b) motion seeks to collaterally
                  attack the petitioner' s underlying conviction, the motion should be treated as
                  a successive habeas petition.

Pridgen v. Shannon, 380 F.3d 72 1, 727 (3d Cir. 2004). Under AEDPA, a prisoner cannot file a

second or successive habeas petition without first obtaining approval from the appropriate court

of appeals and, absent such authorization, a district court cannot consider the merits of a

subsequent petition. 28 U.S.C. § 2244(b)(3)(A); Robinson v. Johnson, 313 F.3d 128, 139-40 (3d

Cir. 2002).

IV.     DISCUSSION

        Petitioner does not identify the authority under which he filed the instant Motion for

Reconsideration. However, since he filed the Motion more than twenty-eight days after the entry



                                                    4
of the Court' sjudgment,4 the Court will treat the Motion as though filed pursuant to Rule 60(b).

The Court further construes the Motion as being filed pursuant to Rule 60(b)( 6) - the "catch-all"

provision - because Rule 60(b)(6) permits a party to seek reconsideration for "any other reason

[than the specific circumstances set out in Rule 60(b )(1 )-(5)] that justifies relief' from the

operation of the judgment. See Fed. R. Civ. P. 60(b)(6); Gonzalez v. Crosby, 545 U.S. 524, 529

(2005).

          In his Motion, Petitioner contends that the Court should equitably toll the limitations

period because post-conviction counsel incorrectly advised him about the deadline for filing a

federal habeas petition. Since Petitioner' s Motion challenges the Court' s timeliness ruling, the

Court will consider the motion to be a true Rule 60(b) motion and not a second or successive

habeas petition. See Gonzalez, 545 U.S. at 533.

          Nevertheless, the Motion fails to warrant relief. According to well-settled Third Circuit

precedent, an attorney' s mistake in determining the filing date of a habeas petition does not

constitute an extraordinary circumstance warranting equitable tolling. See Johnson v. Hendricks,

314 F.3d 159, 162-63 (3d Cir. 2002). The Court also notes that Petitioner does not assert an

intervening change in law, the availability of previously unavailable evidence, or a "clear error of

law" of the sort that would compel reconsideration. Accordingly, the Court concludes that

Petitioner is not entitled to relief under Rule 60(b )( 6).




          4
         Rule 59(e) states that a "motion to alter or amend a judgment must be filed no later than
28 days after the entry of the judgment." Fed. R. Civ. P. 59(e). The Court denied Petitioner's
Petition on January 31 , 2018. (D.I 12; D.I. 13) Petitioner' s Motion for Reconsideration is dated
June 13, 2018 and postmarked June 15, 2018. Both of these dates fall well outside the twenty-
eight day period provided for in Rule 59(e).

                                                     5
V.     CONCLUSION

       For the aforementioned reasons, the Court will deny the instant Motion for

Reconsideration. In addition, the Court will not issue a certificate of appealability, because

reasonable jurists would not debate whether the Rule 60(b) Motion states a valid claim of the

denial of a constitutional right or the propriety ofthis Court' s procedural rulings with respect to

Petitioner' s claims. See 28 U.S .C. 2253(c)(2); Slack v. McDaniel, 529 U.S . 473 , 484 (2000); see

also Buck v. Davis, 137 S.Ct. 759, 773, 775 (2017); Morris v. Horn , 187 F.3d 333 , 341 (3d Cir.

1999) (certificate of appealability required to appeal denial of Rule 60(b) motion).

       A separate Order will be entered.




Dated: February   U,   2019




                                                  6
